Citation Nr: 1640236	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  03-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985; and from November 1989 to September 1992.  This issue comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2010, the Veteran and his wife testified before the undersigned.  A transcript of that hearing is of record. 


FINDING OF FACT

The Veteran's service-connected back and neck disabilities limit his mobility and ability to exercise and increased the severity of his hypertension.


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to the service-connected back and neck disabilities are met.  38 U.S.C.A. § 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for hypertension.  As noted in the Board's prior remands, relevant service personnel records pertaining to the Veteran's medical discharge from service have been added to the record since an unappealed October 2000 rating decision that first denied entitlement to service connection for hypertension.  Consequently, the Board is adjudicating the claim for service connection for hypertension on a de novo basis.  38 C.F.R. § 3.156(c)(1) (2015).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). 

The provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. §  3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

In September 2000, the Veteran filed a claim for service connection for hypertension, asserting that the disability is due to his inability to exercise.  With this claim, he submitted a statement from his private physician, Dr. B.  This physician stated that the Veteran has hypertension and "because of his lumbar and knee problems, it is difficult and painful for him to exercise on a regular basis to help control the hypertension."  

While a July 2012 VA examiner suggested the Veteran does not have an inability to exercise due to 2003 and 2006 reports of bike riding, a vacation requiring a lot of walking, and swimming, the Board finds this opinion to lack probative value.  The examiner made reference to three instances of activity six or more years prior to the examination.  Further, in July 2012, the Board found the Veteran so disabled that he is in need of the regular aid and attendance of another and granted special monthly compensation.  

The Veteran has also been in receipt of a 100 percent combined rating since June 2003 and a TDIU since July 2003.  The Veteran's activity is indeed limited and the September 2000 private physician confirmed that it is, at least in part, due to his service-connected back and neck disabilities.  Moreover, the July 2012 examiner, as well as subsequent examiners in July 2013 and June 2014, clearly indicate that inactivity is a risk factor for hypertension.  Inactivity due to service-connected disabilities is confirmed by the September 2000 private physician and again confirmed at the time of the Veteran's September 2010 hearing and ongoing clinical VA treatment notes.  Moreover, the June 2014 VA examiner also confirmed that the Veteran's hypertension has worsened over the years during the pendency of this claim.  The examiner pointed out that the Veteran was initially on one medication to control the hypertension and now is on three.

In sum, the evidence confirms that the Veteran's hypertension has increased in severity and a private physician linked this to the Veteran's service-connected back and neck disabilities which limit his ability to exercise.  Another VA examiner confirmed that inactivity is indeed a risk factor for hypertension thereby lending support to the private physician's earlier assessment.  Thus, the Board finds that the Veteran's hypertension increased in severity due to his service connected disabilities such that service connection is warranted under 38 C.F.R. § 3.310(b).



ORDER

Service connection for hypertension is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


